DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
The objections to claims 4, 8 and 12 have been withdrawn in view of applicant’s amendments and remarks (remarks, pg. 8).
The rejections to claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments and remarks (remarks, pgs. 9-11).
The rejections to claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of applicant’s amendments and remarks (remarks, pgs. 12-13).
The rejections to claims 1-7, 9 and 13-15 under 35 U.S.C. 103 have been withdrawn in view of applicant’s amendments and remarks (remarks, pgs. 13-14).
Claims 1-8 and 11-14 (renumbered as 1-12) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1 and 13.  More specifically, the key features which overcome the prior art of record are the features relating to “wherein the at least one R-PRB is divided into two parts of time-frequency resources, wherein a first part of the time-frequency resources is used for a channel estimation update, wherein a second part of the time-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476